Citation Nr: 0311726	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  01-09 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from June 1950 to January 
1952.  The veteran was awarded the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, wherein the RO denied the veteran's claim of 
entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD. 

In November 2002, the veteran testified before the 
undersigned Board member in Washington, DC.  A copy of the 
hearing transcript has been associated with the claims file. 


REMAND

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In an effort to assist the RO, the Board has reviewed the 
claims file and has identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

During the November 2002 hearing before the undersigned Board 
Member, the veteran testified that his current hypertension 
is the result of stress associated with his service-connected 
PTSD.  The appellant's spouse testified that beginning in the 
year 2000, the veteran received treatment for his service-
connected PTSD at the VA Medical Center (VAMC) in Washington, 
DC, and that one of the VA psychologists had discussed with 
the appellant the physical effects of the service-connected 
PTSD.  A review of the claims file reflects that the most 
recent VA outpatient reports, submitted by the VAMC in 
Washington, DC, are dated from October to December 2000.  As 
the veteran has apparently continued to receive treatment for 
his PTSD since December 2000, and as the appellant's spouse 
has testified that a VA psychologist had discussed with the 
appellant the physical effects of his service-connected PTSD, 
the RO must determine whether and when the veteran received 
VA medical care for his PTSD and/or hypertension since 
December 2000, and those records, must be associated with the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, the veteran's spouse testified that beginning 
three years ago, the appellant had received treatment for his 
hypertension from his family physician, Dr. J.-N.  These 
records are not contained in the claims file.  Furthermore, a 
review of the claims file also reflects that since April 
1994, the veteran has received treatment for his hypertension 
from M. C., M.D.. While statements, dated in February and 
April 2000, and lab reports, dating from 1995-1999, have been 
submitted by M. C., M.D., clinical treatment reports are 
absent from the claims file.  The Board observes that the 
duty to assist the veteran includes the obligation to obtain 
ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records from J.-N., M.D. and M. 
C., M.D should be secured on remand to the RO. 



Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.  In particular, the RO should 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one-
year period for receipt of additional 
evidence.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his hypertension since service discharge.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of all pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include all treatment reports, dating 
from 1999, from Jacobson-Nagy, M.D. and 
all clinical records, dating from April 
1994, from Mark Cinnamon, M.D..  In 
addition, the RO should secure all 
outpatient reports, dating from December 
2000, from the VAMC in Washington, DC.  
The RO should ensure that its efforts to 
obtain the identified records are fully 
documented in the claims file.  If the RO 
is unsuccessful in obtaining any medical 
records identified by the appellant, it 
should inform the appellant and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.  

3.  Thereafter, after undertaking any 
additional development deemed appropriate 
in addition to that requested above, the 
RO should readjudicate the issue on 
appeal.  

4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




